Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 1 of 22 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
DISNEY ENTERPRISES, INC.,
LUCASFILM LTD. LLC and LUCASFILM
ENTERTAINMENT COMPANY LTD. Civ. No.:
LLC,
COMPLAINT FOR TRADEMARK
Plaintiffs, INFRINGEMENT, UNFAIR
COMPETITION AND
-against- COPYRIGHT INFRINGEMENT
SEEKING DAMAGES AND
MOUSEPRINT MEDIA, LLC d/b/a DISGEAR | PERMANENT INJUNCTIVE
a/ka www.my favoritedisgear.com a/k/a RELIEF
www.disgeardesigns.com and ERIC
A.WICHHART,
Defendants.

 

 

Plaintiffs, Disney Enterprises, Inc., Lucasfilm Ltd. LLC and Lucasfilm
Entertainment Company Ltd. LLC (collectively, “Plaintiffs”), by and through their
undersigned attorneys, allege as follows:

INTRODUCTION

L. Plaintiffs file this action to combat infringement of their copyrighted
works and trademarks by Defendants Mouseprint Media, LLC d/b/a Disgear a/k/a
www.my favoritedisgear.com a/k/a www.disgeardesigns.com and Eric A. Wichhart.
Defendants are the owners, operators, and managers of an online business that uses the

Plaintiffs’ trademarks and copyrights without authorization from the Plaintiffs.

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 2 of 22 PagelD 2

2. Plaintiffs seek to halt Defendants’ infringement of Plaintiffs’ intellectual
property rights and seek a permanent injunction, damages, costs, and attorneys’ fees, as
authorized by the Copyright Act and the Lanham Act.

JURISDICTION AND VENUE

3. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1331
and 1338, as Plaintiffs” claims arise under The Copyright Act, 17 U.S.C. §101 et. seq.
and The Lanham Trademark Act, as amended, 15 U.S.C. §1051 ef. seg.

4, Venue is proper within the Middle District of Florida pursuant to 28
U.S.C. §§1391(b) and 1400(a).

THE PARTIES
Plaintiffs

5. Plaintiff Disney Enterprises, Inc., (hereinafter “DEI”) is a corporation
duly organized and existing under the laws of the State of Delaware, having its principal
place of business in Burbank, California. Plaintiffs Lucasfilm Ltd. LLC and Lucasfilm
Entertainment Company Ltd. LLC (collectively “Lucasfilm”) are limited liability
companies duly organized and existing under the laws of the State of California, having
their principal place of business in San Francisco, California.

6. DEI and Lucasfilm (collectively, “Plaintiffs’) and certain of their
affiliated entities are engaged in businesses that include production and distribution of

filmed entertainments, live entertainments, including theme park experiences, as well

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 3 of 22 PagelD 3

as merchandising and licensing the characters and elements associated with their
motion pictures and television programs and franchises across a wide variety of goods
and services.

7. Plaintiffs own numerous properties covered by one or more copyright
registrations with the U.S. Copyright Office. A representative, non-exclusive collection
of such registrations is attached as Exhibit A.

8. Plaintiffs also own trademarks including common law rights, trade names,
registrations, and/or registration applications (collectively, the “Plaintiffs Trademarks”)
that incorporate and/or refer to the artwork, characters and other distinctive elements
associated with Plaintiffs’ properties and franchises. A representative, non-exclusive
collection of such registrations is attached as Exhibit B.

9, As a result of widespread advertising and sales by Plaintiffs and/or their
affiliates and their respective licensees, together with longstanding consumer
recognition, the Plaintiffs’ Trademarks are powerful source identifiers of and for
Plaintiffs’ authorized products and services. The Plaintiffs’ Trademarks are each
inherently distinctive and/or have acquired secondary meaning in the minds of
consumers. Authorized merchandising and licensing of the Plaintiffs’ Trademarks is

subject to Plaintiffs’ control over the quality of the licensed goods and services.

140-527
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 4 of 22 PagelD 4

Defendants

10. Defendant, Mouseprint Media, LLC d/b/a Disgear a/k/a
www.my favoritedisgear.com a/k/a www.disgeardesigns.com is a limited liability
company organized under the laws of the State of Florida, located at 7046 Spring Park
Drive, Winter Garden Florida 34787, and in this judicial district.

11. Defendant, Eric A. Wichhart is, upon information and belief, an
individual who resides at 7046 Spring Park Drive, Winter Garden Florida 34787, and
is a manager, founder and controlling force in the operation of Mouseprint Media LLC.
Wichhart and Mouseprint Media, LLC will hereinafter be collectively referred to as
“Mouseprint”.

INFRINGING CONDUCT

12. Mouseprint operates an online retail sales business that includes
manufacturing, marketing, selling, offering for sale and distributing unauthorized
goods, including apparel, which reproduce, depict and/or incorporate Plaintiffs’
Trademarks and Plaintiffs’ Copyrights (hereafter, ‘Plaintiffs’ Properties’).
Mouseprint sells, markets, advertises, and offers for sale unauthorized goods through
its own directly operated websites located at www.myfavoritedisgear.com and
www.disgeardesigns.com (which redirects to www.myfavoritedisgear.com), as well
as numerous marketplace sites and social media platforms. Marketing copy from each
of these online platforms showing Defendants’ offer for sale and advertising of

infringing goods are attached respectively as Exhibits C through I.

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 5 of 22 PagelID 5

PVP

13. | Mouseprint has created and is using a mark, the DISGEAR Device ae
that mimics Plaintiff DEI’s’ famous MICKEY MOUSE 3-Circle Device, was well as
DEI’s MOUSE GEAR DEVICE. Mouseprint uses the DISGEAR Device as its main
source identifying mark on its infringing goods and throughout its online businesses.
See chart below and Exhibits C through I.

14. The right side of the following chart shows representative, non-
exhaustive examples of Mouseprint’s unauthorized uses of Plaintiffs’ Properties. The
left side shows representative, non-exhaustive examples of Plaintiffs’ Properties
infringed by Mouseprint. Additional representative samples of unauthorized goods

offered by Mouseprint are attached as Exhibit J.

 

PLAINTIFFS’ PROPERTIES MOUSEPRINT INFRINGING
DESIGN

 

oN CIF.
Spo WISEEAR
\ Coe

"ne ey

(Reg. No. 2,784,058)

 

 

 

 

140-5271
 

Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 6 of 22 PagelD 6

 

 

DisGearDesigns.com

 

 

 

WHITE, pM
ACE

VA 1-812-381

 

Ne”

(Reg. No. 2,784,058)

 

 

 

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 7 of 22 PagelD 7

 

   

“Se ae

(Reg. No. 2,784,058)

 

al

(Reg. No. 2,784,058)

  

VA 2-056-418

 

 

 

 

=]

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 8 of 22 PagelD 8

 

 

(Reg. No. 3,443,879)

VA 1-875-024

 

    
 

DARTH VADER
SITH LoaD

es

 

 

VA 2-007-387

 

 

 

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 9 of 22 PagelD 9

 

MAY THE FOURTH BE WITH YOU
(Reg. No. 4,989,195)

THE FORCE (Reg. No. 4,396,375)

 

 

VA 2-013-265

 

(Reg. No. 3,370,950)

  

(Reg. No. 4,006,387)

 

 

 

 

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 10 of 22 PagelD 10

 

ose .
fr oN f
i {sen ;
Qe _
/ \
| ’
\
%
x
ed

(Reg. No. 2,784,058)

 

NEITE PMs
LACK C

VA 1-812-381

 

 

VAu I-360-045 VAu 1-359-338

 

 

 

 

10
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 11 of 22 PagelD 11

 

 

ALIVE WITH MAGIC
(Reg. No. 5,206,015)
MADE WITH MAGIC
(Reg. No. 5,256,664)
MAGIC KINGDOM
(Reg. No. 1,072,396)
MAGIC YOUR WAY
(Reg. No. 3,207,772)

 

Let it go, let It go

Can't hold It back anymore

Let it go, let it go

Turn away and slam the door!

I don't care what they're going to say
Let the storm rage on

The cold never bothered me anyway

VA 1-927-042

 

 

 

VAu 1-224-528

 

 

 

 

11
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 12 of 22 PagelD 12

 

 

VA 2-101-248
GOOFY
(Reg. No. 4,324,736)

 

DISNEY
(Reg. No. 3,088,198)

   
 

HUSBAND

COLLECTION

(Reg. No. 5,312,434)

 

 

 

 

 

15. Mouseprint even filed a trademark application with the United States
Patent and Trademark Office (USPTO) for the DISGEAR Device in conjunction with
apparel in Class 25, application number 88312616. The USPTO refused registration
based on the confusing similarity of the DISGEAR Device with DEI’s MICKEY

MOUSE 3-Circle Device, registration number 2,784,058, shown side by side below,

12
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 13 of 22 PagelD 13

and determined the application was abandoned after Mouseprint failed to respond to

the refusal:
l _ —--), }
+ .
. ? <Sh
‘\, gt
MICKEY MOUSE 3-Circle Device DISGEAR Device
Reg. No. 2,784,058 Serial Number 88312616

16. Mouseprint also filed an application for the mark LIVE THE MAGIC
(App. No. 88312574), which is confusingly similar to numerous DEI Trademarks,
including but not limited to MADE WITH MAGIC (Reg. No. 5,256,664), MAGIC
KINGDOM (Reg. No. 1,072,396), MAGIC YOUR WAY (Reg. No. 3,207,772), and
ALIVE WITH MAGIC (Reg. No. 5,206,015).

17. | Mouseprint also uses the DISGEAR mark (Reg. No. 4,917,399), which
mark is likely to confuse the consuming public into believing that there is an association
between Defendants’ business and Plaintiffs’.

18. Adding to the likelihood of confusion, Defendants have reproduced
photographs of various Walt Disney World Resort rides and attractions in their

marketing materials, and Defendants use a business phone number which incorporates

13
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 14 of 22 PagelD 14

the DEI Pluto trademark as a phoneword--504-40P-LUTO, on fulfilment and marketing

materials. See below and Exhibits L and M.

— Have A Problem? “|

m Received an incorrect or damaged
tem or for other issues, we ate
here to heip, please email us at

 

 

19. By letter dated March 20, 2019, Plaintiffs demanded Defendants stop
infringing Plaintiffs’ Properties. Defendants did not stop. Plaintiffs again wrote to
Defendants on October 7, 2019 and demanded Defendants stop infringing and withdraw
their application for the DISGEAR Device and other confusingly similar applications
and registrations. Defendants continue to sell, market and advertise infringing goods.

20. Defendants are on notice of Plaintiffs’ exclusive rights. Defendants
actions constitute willful and intentional violation of Plaintiffs’ rights.

COUNT I - COPYRIGHT INFRINGEMENT (17 U.S.C. §§ 101 et seq.)
21. Plaintiffs repeat each and every allegation set forth in paragraphs |

through 20 above as if fully set forth herein.

14
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 15 of 22 PagelD 15

22. Defendants have made unauthorized commercial uses, including, without
limitation, unauthorized reproductions and/or copies, distribution, and public displays
of the Plaintiffs’ Copyrighted Works. Representative images of Defendants’
unauthorized uses of Plaintiffs’ Copyrights are attached as Exhibits C through I.

23. Plaintiffs own all right, title, and interest in the Plaintiffs’ Copyrighted
Works and Plaintiffs have complied in all respects with the provisions of the Copyright
Act of 1976, and hold valid copyright registrations in the aforesaid Plaintiffs’
Copyrighted Works attached as Exhibit A.

24. Defendants had access to Plaintiffs’ Properties, and many of Defendants
Designs are substantially similar.

25. Without the consent of Plaintiffs, Defendants have intentionally infringed
and continue to infringe Plaintiffs’ Properties.

26. Asaresult, Defendants have engaged in copyright infringement pursuant
to 17 U.S.C. §501. Defendant’s conduct constitutes willful copyright infringement
pursuant to 17 U.S.C. § 504(c)(2).

27. Such conduct on the part of Defendants has injured Plaintiffs in an
amount to be determined at trial and has caused and will continue to cause irreparable
injury to Plaintiffs, for which Plaintiffs have no adequate remedy at law. As such,
Plaintiffs seek injunctive relief pursuant to 17 U.S.C. § 502, as well as Defendants’

profits or statutory damages pursuant to 17 U.S.C. § 504, and Plaintiffs’ costs, including

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 16 of 22 PagelD 16

attorneys’ fees, in prosecuting this action pursuant to 17 U.S.C. § 505. Further, because
Defendants’ infringing conduct has been and continues to be willful, Plaintiffs, at their
election, are entitled to recover the maximum amount of statutory damages available
under 17 U.S.C. § 504(c)(2) for each infringed work.

COUNT II - TRADEMARK INFRINGEMENT AND TRADEMARK
COUNTERFEITING (15 U.S.C. §1114)

28. Plaintiffs repeat each and every allegation set forth in paragraphs 1
through 27 above as if fully set forth herein.

29. Plaintiffs are the owners of the exclusive rights to Plaintiffs’ Trademarks,
including the federal registrations attached as Exhibit B. Each of these trademark
registrations is in full force and effect.

30. Notwithstanding Plaintiffs’ well-known, prior common law and statutory
rights, Defendants have and continue knowingly to use in commerce unauthorized
reproductions, copies, and/or colorable imitations of Plaintiffs’ Trademarks in
conjunction with the sale, offering for sale, distribution, and/or advertising of their
goods and services, as shown more fully on Exhibits C through I. Accordingly,
Defendants have engaged in trademark counterfeiting in violation of 15 U.S.C. § 1114.

31. Defendants’ use of Plaintiffs’ Trademarks, without Plaintiffs’ consent,
constitutes trademark infringement in violation of 15 U.S. C. § 1114, in that such use

is likely to cause confusion, deception and mistake among the consuming public and

16
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 17 of 22 PagelD 17

trade that the Plaintiffs have sponsored, approved, or are associated with the
Defendants’ businesses and merchandise.

32. Defendants’ misconduct has been and continues to be willful within the
meaning of 15 U.S.C. § 1114 and § 1117.

33. Such conduct on the part of Defendants has injured Plaintiffs in an
amount to be determined at trial and has caused and threatens to cause irreparable injury
to Plaintiffs for which Plaintiffs have no adequate remedy at law. As such, Plaintiffs
seek injunctive relief pursuant to 15 U.S.C. § 1116, as well as Defendant’s profits or
statutory damages pursuant to 15 U.S.C. § 1117, and Plaintiffs’ reasonable attorneys’
fees in prosecuting this action pursuant to 15 U.S.C. § 1117(a). Further, because
Defendants’ infringing conduct has been and continues to be willful, Plaintiffs are
entitled to an enhanced damages award pursuant to 15 U.S.C. § 1117(a).

COUNT III - UNFAIR COMPETITION AND FALSE DESIGNATION OF
ORIGIN UNDER THE LANHAM ACT (15 U.S.C, §1125)

34. Plaintiffs repeat each and every allegation set forth in paragraphs 1
through 33 above as if fully set forth herein.

35. Plaintiffs’ Trademarks have acquired secondary and distinctive meaning.

36. Defendants’ use of Plaintiffs’ Trademarks, without consent, constitutes
the use of false or misleading designations of origin and/or the making of false or
misleading representations of fact in violation of 15 U.S.C. § 1125(a), in that, among

other things, such use is likely to cause confusion, deception and mistake among the

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 18 of 22 PagelD 18

consuming public and trade as to the source, approval, connection, association, or
sponsorship of goods sold and offered for sale by the Defendants. Defendants have
further attempted to confuse the consuming public concerning a connection between
the Plaintiffs and Defendants, or the products and service sold and offered for sale by
the Defendants, by reproducing photographs of attractions from the Walt Disney World
Resort on their Amazon shop page, utilizing the DEI Pluto trademark as a phoneword-
-504-40P-LUTO on marketing materials, and using additional Plaintiffs’ Properties on
marketing and fulfillment materials. See Exhibits K through M.

37. Defendants’ acts complained of herein are willful and intentional within
the meaning of 15 U.S.C. § 1114 and § 1117, and these acts have been and continue to
be undertaken with the intention of trading upon the valuable goodwill built up by
Plaintiffs, or otherwise injuring Plaintiffs.

38. Such conduct on the part of Defendants has injured Plaintiffs in an
amount to be determined at trial and has caused and threatens to cause irreparable injury
to Plaintiffs for which Plaintiffs have no adequate remedy at law. As such, Plaintiffs
seek injunctive relief pursuant to 15 U.S.C. § 1116, as well as actual damages or
Defendant’s profits pursuant to 15 U.S.C. § 1117, and their reasonable attorneys’ fees
in prosecuting this action pursuant to 15 U.S.C. §1117(a). Further, because
Defendants’ infringing conduct has been and continues to be willful, Plaintiffs are

entitled to an enhanced damages award pursuant to 15 U.S.C. § 1117(a).

18
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 19 of 22 PagelD 19

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand entry of a judgment against the Defendants
as follows:

A. Permanently enjoining and restraining Defendants, their officers, agents,
servants, employees, attorneys, and all those in active concert or participation with them
from:

1. Advertising, marketing, promoting, producing, offering for sale
and/or selling the unauthorized apparel and unauthorized sales services as
identified this Complaint;

2. Using Plaintiffs’ Copyrighted Works or Plaintiffs’ Registered
Trademarks in any unauthorized manner including in conjunction with the sale,
marketing, manufacturer, offer for sale of apparel or provision of retail apparel
sale services;

3. Making any false staternent or representation to suggest that the
Defendants are affiliated with or sponsored by Plaintiffs, including reproducing
photographs of structures or attractions at the Walt Disney World Resort in
advertising copy for the Defendants’ products or services;

4. Engaging in any other activity constituting unfair competition with
or an infringement of any of Plaintiffs’ Properties or constituting any dilution of

Plaintiffs’ names, reputations, or goodwill;

19
140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 20 of 22 PagelD 20

5. Effecting assignments or transfers, forming new entities or
associations or using any other device for the purpose of circumventing or
otherwise avoiding the prohibitions set forth in Subparagraphs (1) through (4);
and

6. Aiding, abetting, or contributing to the advertising, marketing,
promoting, producing, offering for sale and selling of goods that make
unauthorized use of Plaintiffs’ Properties.

B. Directing that Defendants immediately cease the advertising, marketing,
promoting, producing, offering for sale and/or selling of goods making unauthorized
use of Plaintiffs’ Properties on each of their websites, third party marketplace shops or
pages, any social media pages, and any third party print to demand portals and remove
any references to the same.

C. Pursuant to 17 U.S.C. §1119, directing that the Defendants withdraw their
application for the LIVE THE MAGIC MARK (App. No. 88312574), surrender their
DISGEAR mark, Reg. No. 4,917,399 within twenty (20) days of being ordered to do
so by this Court, and make no attempt to revive or refile an application for the
DISGEAR Device Mark.

D. Directing that Defendants deliver for destruction any and all infringing
merchandise in their possession or under their control bearing any of Plaintiffs’

Properties or any simulation, reproduction, counterfeit, copy, or colorable imitation

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 21 of 22 PagelD 21

thereof, as well as any all devices, or software used in the manufacture or production
of such infringing merchandise, to Plaintiffs’ undersigned counsel or their authorized
representative, and all advertising or marketing materials used in conjunction with the
sale or offer for sale of such unauthorized goods or services.

E. Directing that Defendants report to this Court within thirty (30) days after
a Permanent Injunction is entered to show compliance with paragraphs A through D
above.

F, Directing such other relief as the Court may deem appropriate to prevent
the trade and public from gaining the erroneous impression that the Plaintiffs have
authorized or are related in any way to any goods or services manufactured, advertised,
marketed, promoted, offered for sale and/or sold by the Defendants.

G. Awarding to Plaintiffs Defendants’ profits, after an accounting, or at the
Plaintiffs’ election statutory damages, including willful statutory damages, pursuant to
17 U.S.C. §504 (c).

H. Awarding to Plaintiffs three times Defendants’ profits, after an
accounting, or at the Plaintiffs’ election statutory damages, including willful statutory
damages, pursuant to 15 U.S.C. §1117 (a) and (c).

I. Awarding to Plaintiffs three times Defendants’ profits, after an

accounting, pursuant to 15 U.S.C. §1125(a) and §1117(a).

140-5271
Case 6:19-cv-02318 Document1 Filed 12/09/19 Page 22 of 22 PagelD 22

J. Awarding to Plaintiffs their costs and reasonable attorneys’ fees and
investigative fees pursuant to 15 U.S.C. §1117(a) and (b) and 17 U.S.C. § 505.

K. Directing that this Court retain jurisdiction of this action for the purpose
of enabling Plaintiffs to apply to the Court at any time for such further orders and
interpretation or execution of any order entered in this action for the modification of
any such order, for the enforcement or compliance therewith and for the punishment of
any violations thereof.

L. Awarding other such relief to Plaintiffs as this Court deems just and

proper.

Dated this 9'" day of December 2019.

Ga =H

Michael W. O. Holihan

Florida Bar No.: 0782165
Kimberly A. Harchuck

Florida Bar No.: 0064852
Holihan Law

1101 North Lake Destiny Rd.
Suite 275

Maitland, Florida 32751
Telephone: (407) 660-8575

Fax: (407) 660-0510

michael .holihan@holihanlaw.com
kimberly harchuck(@holihanlaw.com
Attorneys for Plaintiffs

140-5271
